                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMILY R WITKIN,                                 Case No. 19-cv-00064-SI
                                   8                   Plaintiff,
                                                                                         JUDGMENT
                                   9              v.

                                  10     ANDREW SAUL1,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13
                                              This action has been reversed and remanded to the Commissioner of Social Security for
                                  14
                                       further proceedings. Judgment is entered accordingly.
                                  15

                                  16
                                              IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: March 3, 2020                          ______________________________________
                                  19                                                 SUSAN ILLSTON
                                                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              1
                                  28           Andrew Saul, Commissioner of Social Security, is substituted for his predecessor, Nancy
                                       A. Berryhill, pursuant to Federal Rule of Civil Procedure 25(d).
